         Case: 4:20-cv-00070-DMB-RP Doc #: 18 Filed: 08/31/20 1 of 2 PageID #: 76




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

JESSE NASH                                                                              PLAINTIFF

V.                                                                       NO. 4:20-CV-70-DMB-RP

BAXTER HEALTHCARE CORP.                                                               DEFENDANT


                                                ORDER

           On April 20, 2020, Jesse Nash filed a complaint in the United States District Court for the

Northern District of Mississippi against Baxter Healthcare Corp., alleging that Baxter violated

Title VII when it terminated his employment in retaliation for filing an EEOC charge. Doc. #1.

Baxter, after waiving service, 1 filed on June 29, 2020, its “Answer and Affirmative Defenses to

Plaintiff’s Complaint,” which included twenty-three affirmative defenses. Doc. #3. Two weeks

later, Nash moved to strike a number of Baxter’s defenses on the argument that “at least 18.5 of

them fail to meet Rule 8’s pleading standard.” Doc. #7 at PageID #27. On July 20, 2020, Baxter

filed a “First Amended Answer and Affirmative Defenses to Plaintiff’s Complaint.” Doc. #8. A

week later, Baxter responded to the motion to strike, arguing that its amended answer “meets the

fair notice standard routinely applied in this district” and that the amended answer renders the

motion to strike moot. Doc. #9 at 1–2. Nash did not reply.

           Under the Federal Rules of Civil Procedure, “[a] party may amend its pleading once as a

matter of course within … 21 days after serving it.” Fed. R. Civ. P. 15(a)(1). Here, in compliance

with Rule 15, Baxter filed its amended answer exactly 21 days after filing its original answer. The

amended answer, which does not reference or incorporate the original answer, replaced the original



1
    Doc. #2.
      Case: 4:20-cv-00070-DMB-RP Doc #: 18 Filed: 08/31/20 2 of 2 PageID #: 77




answer. See Kennedy Ship & Repair, L.P. v. Loc Tran, 256 F. Supp. 2d 678, 684 (S.D. Tex. 2003)

(“Defendant’s First Amended Original Answer supercedes [sic] his Original Answer and renders

the Original Answer without effect.”) (citing King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994)).

Accordingly, in the absence of any argument that the amended answer suffers from the defects

identified in the motion to strike, the motion to strike [6] the original answer is moot and is

DENIED.

       SO ORDERED, this 31st day of August, 2020.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE




                                               2
